Citation Nr: 9935895	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-17 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status-post arthroplasty and traumatic arthritis the left 
knee.  


REPRESENTATION

Appellant represented by:	John Stevens Berry 


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1941 through 
February 1946.  His appeal ensues from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain and some objectively observed 
limitation of motion; however, there is no objective evidence 
of pain or weakness of the left knee joint during use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1-
4.14, 4.20, 4.71, Diagnostic Code (DC) 5055 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the evaluation assigned to his left 
knee disability does not reflect accurately the severity of 
his symptomatology.  The veteran's assertion of an increase 
in the severity of his left knee symptomatology is sufficient 
to establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. Derwinski, 2 
Vet.App. 629, 631-2 (1992).  Having examined the record in 
support of this claim, the Board also finds that the VA has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of the veteran's claim, 
notwithstanding contentions to the contrary. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

The RO has evaluated the veteran's left knee disability as 30 
percent disabling under 38 C.F.R. § 4.71a, DC 5010 and DC 
5055.  DC 5010 provides for an evaluation for arthritis due 
to trauma substantiated by x-ray findings.  DC 5055 provides 
for a minimum rating of 30 percent for a knee replacement.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the knee is to be rated by 
analogy to DCs 5256, 5261 or 5262.  A 60 percent evaluation 
is warranted for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

DC 5256 provides for a 30 percent evaluation of the knee for 
ankylosis, favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees.  A 40 percent evaluation is 
warranted for ankylosis of the knee where flexion is between 
10 and 20 degrees.  DC 5261 provides for a 30 percent 
evaluation for limitation of extension of the leg where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees.  A 30 
percent evaluation is warranted under DC 5262 for impairment 
of the tibia and fibula, such as malunion with marked knee or 
ankle disability.  A 40 percent evaluation is warranted for 
nonunion with loose motion requiring a brace.  In this case, 
for the reasons stated below, the Board believes that the 
veteran's left knee disability more nearly approximates a 30 
percent evaluation under DC 5055.  

The veteran injured his left knee during service and 
underwent an arthrotomy of the left knee.  Subsequent to 
service, in January 1983, the veteran underwent a total knee 
arthroplasty.  In April 1998, the veteran underwent a VA 
examination.  During this examination, the veteran did not 
complain of pain, weakness, stiffness, swelling or 
instability of the left knee.  Physical examination of the 
left knee revealed that the veteran had flexion of the left 
knee to 80 degrees and extension was limited to 10 degrees.  
No ankylosis, instability or inflammatory arthritis was 
noted.  The veteran was diagnosed with status post left knee 
joint arthroplasty.  X-rays revealed possible impaction of 
the tibial component of the prosthesis.

A November 1998 VA examination shows that the veteran 
complained of increased pain in his left knee and difficulty 
bending his left knee.  Objective findings reveal that the 
veteran had extension of the left knee to 0 degrees and 
flexion to 80 degrees.  X-rays remained unchanged from those 
taken during the April 1998 examination.  The veteran was 
diagnosed with status post left knee arthroplasty, traumatic 
arthritis of the right knee and bilateral degenerative joint 
disease in the knees.  A review of the aforementioned 
evidence does not reflect that the veteran suffers from 
chronic residuals of a knee replacement, ankylosis, 
instability, malunion or nonunion of the tibia and fibula, 
pain, or decreased range of motion sufficient to warrant a 
disability evaluation in excess of the 30 percent now 
assigned.  Therefore, the Board finds that the veteran's left 
knee disability more nearly approximates a 30 percent 
evaluation under DC 5055.  

The Board has also considered whether the veteran would be 
entitled to a higher evaluation under 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet.App. 202, 204-205 (1995).  The 
veteran is not entitled to an evaluation in excess of 30 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet.App. at 206, because DC 5055 already contemplates pain 
and limitation of motion, and the evidence does not show that 
the veteran has functional loss beyond the limitation of 
motion already noted.  
  
Finally, the Board notes that the question presented on 
appeal is one of relative simplicity.  Therefore, the opinion 
of an independent medical expert is unnecessary.  See 38 
U.S.C.A. § 7109(a) (West 1991).


ORDER

An evaluation in excess of 30 percent for the left knee, 
status-post arthroplasty and traumatic arthritis is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

